Title: From James Madison to William Eustis, 10 September 1812
From: Madison, James
To: Eustis, William



private
Dear Sir
Sepr. 10. 1812
I have but a moment to inclose you the letters from Govr: Scott & others. You will communicate to Mr. Monroe what has been done in that quarter. His presence will be useful in getting every thing into system & subordination. A failure in the mail does not allow me time to examine the Volunteer Act, with reference to a Majr. Genl’s Comission to Mr. Monroe. But I see no evil from risking the measure, which is not outweighed by the promised good. I shall set out on Saturday Morning, and hope to be in Washington early on Monday. Friendly respects
J. Madison
